IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20081
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICHARD OSA IYAMU, also known as Richard O. Iyamu, also known
as Kofi Ada Nathan,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-452-3
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Richard Osa Iyamu on

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Iyamu has

responded to counsel’s motion, contending that he did not waive

his right to appeal whether his sentence should have been imposed

to run consecutively to his state sentence; that the Government

breached the plea agreement; and that he received ineffective

assistance of counsel at the guilty plea and on appeal.   Our

independent review of the brief, Iyamu’s response, and the record

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20081
                               -2-

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.